Exhibit 10.78

SIXTH AMENDMENT

TO THE

EMPLOYMENT AGREEMENT

BETWEEN FOSTER WHEELER INC.

AND

RAKESH K. JINDAL

This SIXTH AMENDMENT (this “Amendment”) to the Employment Agreement between
FOSTER WHEELER INC., a Delaware corporation (the “Company”), and RAKESH K.
JINDAL (the “Executive”), which FOSTER WHEELER INTERNATIONAL CORPORATION
executed as Guarantor, dated as of April 27, 2009 (the “Agreement”), is made and
entered into as of November 8, 2013 (the “Amendment Effective Date”).

WHEREAS, the Company entered into the Agreement with the Executive;

WHEREAS, the Company and the Executive then entered into (i) a First Amendment
to the Agreement, effective January 18, 2010 (“First Amendment”), (ii) a letter
amendment, effective April 1, 2010 (“Second Amendment”), (iii) a Third Amendment
to the Agreement, effective May 25, 2010 (the “Third Amendment”), (iv) a letter
amendment, dated March 14, 2012 (the “Fourth Amendment”) and (v) a Fifth
Amendment to the Agreement, effective October 29, 2012 (the “Fifth Amendment”
and together with the First Amendment, Second Amendment, Third Amendment and
Fourth Amendment, the “Prior Amendments”);

WHEREAS, pursuant to Section 8.9 of the Agreement, an amendment to the Agreement
may be made pursuant to the written consent of the Company and the Executive;
and

WHEREAS, the parties wish to amend the Agreement as set forth below.

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, and in further consideration of the following
mutual promises, covenants and undertakings, the parties agree by executing this
Amendment to amend the Agreement, as modified by the Prior Amendments, as
follows:

 

1. The definition of “For Cause by the Company” in Section 4.1.1(iii) of the
Agreement is hereby amended in its entirety to read as follows:

“(iii) For Cause By the Company: notice of termination for “Cause.” As used
herein, “Cause” means:

(A) conviction of a felony;

(B) actual or attempted theft or embezzlement of Company or any Affiliated
Company (as defined in Section 4.3.1) assets;

(C) use of illegal drugs;

(D) material breach of the Agreement that the Executive has not cured within
thirty (30) days after the Company or Affiliated Company, as applicable, has
provided the Executive notice of the material breach which shall be given within
sixty (60) days of the Company’s or Affiliated Company’s knowledge of the
occurrence of the material breach;



--------------------------------------------------------------------------------

(E) commission of an act of moral turpitude that in the judgment of the Parent’s
Board can reasonably be expected to have an adverse effect on the business,
reputation or financial situation of the Company or any Affiliated Company
and/or the ability of the Executive to perform the Executive’s duties;

(F) gross negligence or willful misconduct in performance of the Executive’s
duties;

(G) breach of fiduciary duty to the Company or any Affiliated Company;

(H) willful refusal to perform the duties of Executive’s titled position; or

(I) a material violation of the Foster Wheeler AG Code of Business Conduct and
Ethics.”

 

2. The definition of “Change of Control” in Section 4.3.1(ii) of the Agreement
is hereby amended in its entirety to read as follows:

“(ii) Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:

(A) The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of Beneficial
Ownership of voting securities of the Parent where such acquisition causes such
Person to own twenty percent (20%) or more of the combined voting power of the
then outstanding voting securities of the Parent entitled to vote generally in
the election of directors (the “Outstanding Parent Voting Securities”),
provided, however, that for purposes of this subparagraph (A), the following
acquisitions shall not be deemed to result in a Change of Control: (I) any
acquisition directly from the Parent or any corporation or other legal entity
controlled, directly or indirectly, by the Parent, (II) any acquisition by the
Parent or any corporation or other legal entity controlled, directly or
indirectly, by the Parent, (III) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Parent or any corporation or
other legal entity controlled, directly or indirectly, by the Parent, or (IV)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (I), (II), and (III) of subparagraph (C) below; and provided, further,
that if any Person’s Beneficial Ownership of the Outstanding Parent Voting
Securities reaches or exceeds twenty percent (20%) as a result of a transaction
described in clause (I) or (II) above, and such Person subsequently acquires
Beneficial Ownership of additional voting securities of the Parent, such
subsequent acquisition shall be treated as an acquisition that causes such
Person to own twenty percent (20%) or more of the Outstanding Parent Voting
Securities;

(B) Individuals who, as of the date hereof, constitute the Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Parent’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

2



--------------------------------------------------------------------------------

(C) The consummation of a reorganization, merger, amalgamation or consolidation
or sale or other disposition of all or substantially all of the assets of the
Parent (“Business Combination”) or, if consummation of such Business Combination
is subject to the consent of any government or governmental agency, the later of
the obtaining of such consent (either explicitly or implicitly by consummation)
or the consummation of such Business Combination; excluding, however, such a
Business Combination pursuant to which (I) all or substantially all of the
individuals and entities who were the Beneficial Owners of the Outstanding
Parent Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Parent or all or
substantially all of the Parent’s assets either directly or through one (1) or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Parent Voting
Securities, (II) no Person (excluding any (x) corporation owned, directly or
indirectly, by the Beneficial Owner of the Outstanding Parent Voting Securities
as described in clause (I) immediately preceding, or (y) employee benefit plan
(or related trust) of the Parent or such corporation resulting from such
Business Combination, or any of their respective subsidiaries) Beneficially
Owns, directly or indirectly, twenty percent (20%) or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (III) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(D) Approval by the shareholders of the Parent of a complete liquidation or
dissolution of the Parent.

(E) The following terms shall have the meaning set forth in this
Section 4.3.1(ii): “Beneficial Owner” or “Beneficial Ownership” shall have the
meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations
under the Exchange Act. “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time, or any successor act thereto.”

 

3. A new section titled “Resignation for Good Reason During a Change of Control
Period” shall be inserted in the Agreement as Section 4.3.1(v), and the existing
Section 4.3.1(v) (“Start Date”) shall be renumbered as Section 4.3.1(vi). The
new Section 4.3.1(v) shall read in its entirety as follows:

“(v) Resignation for Good Reason During a Change of Control Period. For purposes
of this Agreement, “Resignation for Good Reason During a Change of Control
Period” shall mean a material negative change in the employment relationship
without the Executive’s consent that occurs during a Change of Control Period;
provided (A) the Executive notifies the Company of the material negative change
within ninety (90) days of the occurrence of such change, (B) the material
negative change is not cured by the Company within thirty (30) days after
receiving notice from the Executive, (C) a resignation by the Executive pursuant
to (D)(I) of this definition cannot be effective until at least six (6) months
after the Start Date (for the avoidance of doubt, this clause (C) shall not
apply to a resignation by the Executive pursuant to (D)(II), (III) or (IV) of
this definition) and (D) the material negative change is evidenced by any of the
following:

 

  (I) material diminution in title, duties, responsibilities or authority;

 

3



--------------------------------------------------------------------------------

  (II) material reduction of Base Salary and benefits except for
across-the-board changes for executives at the Executive’s level;

 

  (III) exclusion from executive benefit/compensation plans; or

 

  (IV) relocation of the Executive’s principal business location by the
Executive’s employer (the Company or Affiliated Company, as the case may be) of
greater than fifty (50) miles.”

 

4. The first paragraph of Section 4.3.2 of the Agreement is hereby amended in
its entirety to read as follows:

“4.3.2 Obligations of the Company upon Executive’s Resignation for Good Reason
During a Change of Control Period or the Company’s Termination of Executive
Without Cause (Other Than for Death or Disability) During a Change of Control
Period. If the Company terminates the Executive’s employment without Cause
(other than for death or Disability) during a Change of Control Period or the
Executive terminates his employment as a Resignation for Good Reason During a
Change of Control Period, then the Company shall pay or provide to the Executive
the following:”

 

5. A new paragraph is added to the end of Section 4.3.2 of the Agreement (after
Subsection (vii) Other Benefits), and such paragraph shall read in its entirety
as follows:

“Notwithstanding any other provision of this Agreement, in no event shall the
Executive be entitled to receive the pay and benefits that the Company shall
provide the Executive pursuant to this Section 4.3.2 unless the Executive
provides the Company an enforceable waiver and release agreement in a form that
the Company normally requires. Such release shall be furnished to the Executive
for the Executive’s review not later than 7 business days following the
Termination Date, and shall be executed and returned to the Company within 21
days of receipt (or within 45 days of receipt if the Executive’s separation is
part of a group). Provided the Executive does not timely revoke the waiver and
release agreement, pay and benefits pursuant to this Section 4.3.2 shall
commence on the sixtieth (60th) day following the Executive’s Termination Date.
Any amounts that would have been paid to the Executive pursuant to this
Section 4.3.2 before the sixtieth (60th) day shall be paid to the Executive,
without interest, on the sixtieth (60th) day. For the avoidance of doubt, the
payments and benefits set forth in this Section 4.3.2 are in lieu of, not in
addition to, the amounts set forth in Section 4.2.2.”

 

6. Section 4.3.6 of the Agreement (“Certain Additional Payments by the Company”)
is hereby renamed and amended in its entirety to read as follows:

“4.3.6 280G Modified Cap.

(i) Definitions. The following terms shall have the following meanings for
purposes of this Subsection 4.3.6.

(A) Accounting Firm. “Accounting Firm” shall mean an accounting firm selected by
the Company.

(B) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended,
including all regulations and other guidance issued pursuant thereto.

(C) Excise Taxes. “Excise Taxes” shall mean the amount of any excise taxes
payable by the Executive under Code Section 4999 that would be payable by the
Executive.

 

4



--------------------------------------------------------------------------------

(D) Omnibus Plan. “Omnibus Plan” shall mean the Foster Wheeler AG Omnibus
Incentive Plan and any successor plan thereto.

(E) Reduced Payments. “Reduced Payments” shall have the meaning ascribed to such
term in Section 4.3.6(ii).

(F) Total Payments. “Total Payments” shall have the meaning ascribed to such
term in Section 4.3.6(ii).

(ii) Notwithstanding anything in this Agreement to the contrary, if the
aggregate amount of the severance benefits under this Agreement, and other
payments and benefits which the Executive has the right to receive from the
Company (including the value of any equity rights which become vested upon a
Change of Control) (the “Total Payments”) would constitute a “parachute payment”
as defined in Code Section 280G(b)(2), the Executive shall receive the Total
Payments unless the (A) after-tax amount that would be retained by the Executive
(after taking into account all federal, state and local income taxes payable by
the Executive and the amount of any Excise Taxes) if the Executive were to
receive the Total Payments has a lesser aggregate value than (B) the after-tax
amount that would be retained by the Executive (after taking into account all
federal, state and local income taxes payable by the Executive) if the Executive
were to receive the Total Payments reduced to the largest amount as would result
in no portion of the Total Payments being subject to Excise Taxes (the “Reduced
Payments”), in which case the Executive shall be entitled only to the Reduced
Payments.

(iii) The determination of whether Section 4.3.6 applies, and the calculation of
the amount of the Reduced Payments, if applicable, shall be performed by the
Accounting Firm. Such reduction shall be accomplished by first reducing all cash
payments in the order they would otherwise be paid, and then reducing any equity
grant the vesting of which was accelerated by reason of a change in control (as
defined in the applicable award agreements or Omnibus Plan), with equity grants
subject to performance-based vesting reduced first, and then equity grants
subject to time-based vesting reduced in the reverse order that they would
otherwise have vested, and then to all welfare benefits. The Accounting Firm
shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days of the receipt of notice from the
Executive that there has been a payment, or such earlier time as is requested by
the Company. All fees and expenses of the Accounting Firm shall be borne solely
by the Company.”

 

7. Terms that are not specifically defined in this Sixth Amendment shall have
the definition provided in the Agreement and/or the Prior Amendments.

 

8. Other than as expressly set forth in this Sixth Amendment, the Agreement, as
modified by the Prior Amendments, remains unchanged.

 

9. This Sixth Amendment may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment to the
Agreement effective as of the Amendment Effective Date.

 

FOSTER WHEELER INC. By:   /s/ Beth B. Sexton Name:   Beth B. Sexton Title:  
Executive Vice President, Human Resources FOSTER WHEELER INTERNATIONAL
CORPORATION

(as to Section 13 of the Agreement only)

By:   /s/ Franco Baseotto Name:   Franco Baseotto Title:   Executive Vice
President and Chief Financial Officer /s/ Rakesh K. Jindal

Rakesh K. Jindal

 

6